Citation Nr: 1100604	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-21 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), evaluated as 30 percent disabling prior to May 
8, 2008 and as 70 percent from May 8, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran, through his 
representative that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for an 
increased rating for the service-connected PTSD have been met. 38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2010).  

In the December 2004 rating action in the present case, the RO 
denied the issue of entitlement to a disability evaluation 
greater than 30 percent for the service-connected PTSD.  
Following receipt of notice of that determination, the Veteran 
perfected a timely appeal with respect to the denial of the 
increased rating claim.  During the current appeal, and 
specifically by an August 2008 rating action, the RO awarded an 
increased evaluation of 70 percent, effective from May 8, 2008, 
for the Veteran's PTSD.  

In a September 2010 written statement, the Veteran's 
representative expressed the Veteran's intent to withdraw his 
increased rating claim from appellate review.  In view of the 
Veteran's expressed desires, the Board concludes that further 
action with regard to this issue is not appropriate.  The Board 
does not have jurisdiction over this withdrawn claim.  As such, 
the issue is dismissed.  


ORDER

The appeal of the claim for an increased rating for PTSD is 
dismissed.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


